Citation Nr: 0946947	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  09-09 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel
INTRODUCTION

The Veteran had active military service from June 1962 to 
June 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2008 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.


FINDING OF FACT

The Veteran's bilateral hearing loss is not related to 
acoustic trauma incurred during service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in 
March 2008, prior to the initial AOJ decision on his claim.  
The Board finds that the notice provided fully complies with 
VA's duty to notify.  Likewise, the Veteran has been afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim.  He was told it was his 
responsibility to support the claim with appropriate evidence 
and has been given the regulations applicable to VA's duty to 
notify and assist.  Indeed, the Veteran submitted evidence in 
connection with his claim, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the Veteran, and any error 
in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

The Board notes that the Veteran submitted additional 
evidence to it in June 2009.  This additional evidence has 
not previously been considered by the RO.  With respect to 
the effect of the submission of evidence to the Board not 
previously considered by the RO, the Board consults 38 C.F.R. 
§ 20.1304 (c).  Any pertinent evidence submitted by the 
Veteran or his representative before the Board but not 
considered by the agency of original jurisdiction (AOJ) must 
be referred to the AOJ for review unless the Veteran or his 
representative waives, in writing, such right to AOJ review 
or the Board determines that the benefit(s) to which the 
evidence relates may be fully allowed on appeal without such 
referral.  Id.  The Veteran submitted a written waiver of AOJ 
review; thus, the Board may proceed to adjudicate the 
Veteran's claim and consider this evidence without prejudice 
to him.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Veteran was 
afforded VA examination on his claim in April 2008.  The 
Board acknowledges that the Veteran and his representative 
have contested the sufficiency of the VA examination and the 
opinion rendered.  However, as for the Veteran's contention 
that he was not happy with the examiner and that she said he 
stated things he did not state, he has not submitted any 
detailed allegations as to what was deficient in the 
examination or what statements in the report he did not 
state.  Furthermore, he has not submitted any affirmative 
evidence to support his contentions.  In addition, on VA Form 
646, the Veteran's representative contended on behalf of the 
Veteran that the examiner's opinion was inadequate because 
the "examiner went on to indicate that it would be mere 
speculation to provide a plausible nexus to service."  The 
Board finds, however, that this mischaracterizes the 
examiner's opinion.  The part of the examiner's opinion 
referenced by the Veteran's representative in fact relates to 
a nexus opinion for tinnitus, not bilateral hearing loss.  
The opinion rendered with regard to a nexus between the 
Veteran's hearing loss and service was clearly stated in 
terms of a definitive opinion (i.e., examiner opined that the 
Veteran's hearing loss is less likely as not related to noise 
exposure occurred during military service) and provided a 
rationale for that opinion.  Thus, the Board finds no 
insufficiency with regard to the medical opinion provided by 
the VA examiner.  As the Board finds no adequate basis has 
been presented to establish that the VA examination and 
opinion provided are inadequate, the Veteran will not be 
prejudiced by the Board proceeding to adjudicate his claims 
on the merits.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 



II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).   

The Board acknowledges, however, that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay 
evidence is considered competent and sufficient to establish 
a diagnosis of a condition when 1) a lay person is competent 
to identify the medical condition; 2) the lay person is 
reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran contends that he has bilateral hearing loss that 
is due to noise exposure during service, specifically 
exposure to weapons fire while serving in the infantry and to 
airplanes while serving with the 101st Airborne.

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection:  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not necessarily preclude 
service connection for hearing loss that first meets the 
regulation's requirements after service.  Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304; 
Hensley, 5 Vet. App. at 159-60.  If medical evidence 
sufficiently demonstrates a medical relationship between the 
Veteran's in-service exposure to loud noise and his current 
disability, it would follow that the Veteran incurred an 
injury in service and the requirements of 38 U.S.C.A. §§ 1110 
are satisfied.  Hensley, 5 Vet. App. at 160.  Claims for 
service connection must be considered on the basis of the 
places, types and circumstances of a claimant's military 
service.  38 C.F.R. § 3.303(a).  

The medical evidence shows the Veteran currently has 
bilateral hearing loss.  (See April 2008 VA examination 
report and June 2009 private medical records.)  

The service treatment records show that no audiometric 
testing was completed at the time of the Veteran's entrance 
into service in June 1962, only whispered voice testing was 
accomplished with a result of 15/15 indicating normal 
hearing.  However, audiometric testing of the Veteran's 
hearing was conducted in October 1962 in conjunction with a 
physical examination for entrance into airborne training.  
The results of the audiometric testing revealed the Veteran's 
hearing to be within normal limits.  Service clinical records 
fail to show any complaints of excessive noise exposure or 
hearing loss during service.  Audiometric testing at the 
Veteran's separation examination in May 1965 failed to show 
the Veteran had hearing loss at that time; nor did the 
Veteran complain of any ear trouble.

Thus, the in-service medical evidence fails to establish the 
Veteran had hearing loss during service.  Furthermore, the 
Veteran has conceded that the onset of his hearing loss was 
not in service.  (See August 2008 Notice of Disagreement and 
March 2009 substantive appeal.)  However, at his June 2009 
hearing, the Veteran gave inconsistent testimony as to the 
onset of his hearing.  Initially he testified that he did not 
recall his hearing loss starting in service, yet later he 
stated that he felt his hearing loss started during the time 
he was in the Army and has continued on since then.  As the 
Veteran's statements as to the onset of his hearing loss are 
inconsistent, the Board finds them to not be credible and, 
therefore, lacking in probative value to establish the time 
frame for the onset of the Veteran's hearing loss.  Thus, the 
objective and contemporaneous medical evidence that fails to 
establish the onset of the Veteran's hearing loss in service 
is of more probative value and persuasive as to that issue.

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  Service connection may also be warranted if the 
competent and credible evidence of record establishes that 
the disability was otherwise incurred in service. 

The Veteran contends that he was exposed to acoustic trauma 
in service from weapons firing and from aircraft noise while 
with the 101st Airborne.  The Veteran's DD214 shows his 
primary military occupational specialty (MOS) was Heavy 
Weapon Infantryman.  His service treatment records also show 
that he was involved with the 101st Airborne while attending 
jump school at Fort Campbell, Kentucky.  Thus, the Board 
finds that the military records do indicate that the 
Veteran's complaints of noise exposure are consistent with 
the circumstances of his military service.  Nevertheless, a 
medical nexus between the in-service noise exposure and the 
current hearing loss must be found before service connection 
can be established.

The Veteran underwent a VA examination in April 2008.  The 
examination report indicates that the examiner reviewed the 
Veteran's claims file, including service treatment records.  
She noted that the Veteran's hearing, according to the 
audiometric examinations conducted during service, was at 
normal hearing thresholds bilaterally.  She noted the 
Veteran's complaints of military noise exposure to rifles and 
aircraft without hearing protection.  She also noted the 
Veteran's report of occupational noise exposure from working 
in coal mines and at CSX Transportation with the use of 
hearing protection when needed.  The Veteran denied any 
recreational noise exposure.  Audiometric testing of the 
Veteran's hearing demonstrated normal hearing thresholds from 
500 to 2000 Hertz sloping to a moderately severe 
sensorineural hearing loss at 3000 to 4000 Hertz in the right 
ear and normal hearing thresholds from 500 to 1500 Hertz 
sloping to a moderate to moderately severe sensorineural 
hearing loss at 2000 to 4000 Hertz in the left ear.  She 
remarked that the Veteran's hearing loss is sensorineural in 
nature and, as such, cannot be corrected or improved through 
means of medical or surgical intervention.

In response to the RO's opinion request, the examiner opined 
that the Veteran's hearing loss is less likely as not related 
to noise exposure that occurred during military service.  Her 
opinion was based upon the fact that testing during service, 
including separation testing, indicated normal hearing 
thresholds bilaterally.  She stated that it can, therefore, 
be concluded that the Veteran did not suffer any hearing loss 
during active duty.

At the hearing in June 2009, the Veteran testified as to his 
exposure to noise both in and subsequent to service, as well 
as his belief that his hearing loss is related to noise 
exposure incurred in service.  He also submitted additional 
medical evidence in support of his claim.  This medical 
evidence consisted of the results of a private audiometric 
examination conducted on June 10th and a statement from the 
audiologist who conducted the exam.  In this statement, the 
private audiologist reports that she saw the Veteran for 
audiologic evaluation and he reported hearing loss 
bilaterally "which has been present for many years."  She 
reported that pure tone audiometry indicated a bilateral 
symmetrical mild to moderately severe sensorineural hearing 
loss 2000 through 8000 Hertz; and speech audiometry was 
consistent with good understanding of speech bilaterally in 
quiet.  She indicated that the type of hearing loss indicated 
is sensorineural, and that this type of loss can be 
associated with noise exposure and changes associated with 
the aging process.  She stated there are no previous tests 
for comparison to provide information regarding the 
progression of the loss over time.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After weighing this evidence, the Board finds the VA 
examiner's opinion to be the more probative and, thus, the 
more persuasive evidence, as to whether the Veteran's current 
bilateral hearing loss is related to noise exposure in 
service.  The VA examiner's opinion is clearly based upon a 
review of the relevant medical evidence, as well as the 
Veteran's self-reported history of noise exposure in and 
after service.  In contrast, the private audiologist's 
statement does not indicate what history she was given and, 
more importantly, states that she had no previous tests for 
comparison clearly indicating she did not have access to 
either the Veteran's service treatment records or the April 
2008 VA examination report.  

Moreover, the private audiologist's statement is not a 
definitive opinion that noise exposure is the etiology of the 
Veteran's bilateral hearing loss.  Her statement merely sets 
forth possible etiologies of sensorineural hearing loss 
(i.e., noise exposure or the aging process), and fails to 
express an opinion as to which etiology  is more likely to be 
the cause of the Veteran's current bilateral hearing loss.  
In contrast, the VA examiner's opinion is clearly stated and 
expresses a definite opinion as to the relationship between 
the Veteran's hearing loss and any in-service noise exposure.  

It is the factually accurate, fully articulated, sound 
reasoning for the conclusion that contributes probative value 
to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  A medical opinion based on speculation, 
without supporting data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 5 
Vet. App. 104, 145 (1999).  As the private audiologist's 
statement fails to provide a definite nexus opinion based 
upon supporting date or other rationale, the Board finds her 
statement to have little to no probative value as to the 
issue of nexus.  On the other hand, the Board finds the VA 
examiner's opinion to be highly probative as it is based upon 
supporting data and the examiner provided sound reasoning for 
her medical opinion.  

The only other evidence indicating a relationship exists 
between the Veteran's current bilateral hearing loss and 
noise exposure during his military service is the Veteran's 
own lay opinion.   As a lay person, however, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 
Vet. App. 67 (1997).  Because the Veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, his statements are afforded little 
weight as to whether a nexus exists between his current 
bilateral hearing loss and noise exposure during his military 
service.

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against finding that service 
connection for bilateral hearing loss is warranted as the 
probative and persuasive medical evidence fails to establish 
a relationship between the Veteran's current bilateral 
hearing loss and any injury or disease incurred in service, 
including acoustic trauma.  The preponderance of the evidence 
being against the Veteran's claim, the benefit of the doubt 
doctrine is not applicable.  Consequently, the Veteran's 
claim must be denied.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

The Veteran filed a claim for service connection for both 
hearing loss and tinnitus, which were denied in the rating 
decision issued in July 2008.  The Veteran's Notice of 
Disagreement received in August 2008, however, only 
identified hearing loss as the issue he wanted to appeal.  
This Notice of Disagreement makes no reference to the issue 
of service connection for tinnitus.  Thus, the Board finds 
that the August 2008 statement cannot be construed as a 
Notice of Disagreement as to the claim for service connection 
for tinnitus.

A claimant has one year from notification of a RO decision to 
initiate an appeal by filing a Notice of Disagreement with 
the decision.  38 U.S.C.A. § 7105(b).  A Notice of 
Disagreement is a written communication from a claimant or 
his representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not required, the Notice of Disagreement 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201.  Hearing testimony, 
when reduced to writing, can constitute a Notice of 
Disagreement.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  

At his June 2009 hearing, the Veteran expressed his desire to 
appeal the denial of service connection for tinnitus and 
submitted additional evidence in support of his appeal.  The 
written transcript of the hearing is associated with the 
Veteran's claims file.  

With regard to filing of the Notice of Disagreement before 
the Board rather than the RO, the Board notes that 38 C.F.R. 
§ 20.300 provides that the Notice of Disagreement be filed 
with the VA office from which the claimant received notice of 
the determination being appealed unless notice has been 
received that the applicable VA records have been transferred 
to another VA office.  In that case, the Notice of 
Disagreement must be filed with the VA office which has 
assumed jurisdiction over the applicable records.  In the 
present case, the Veteran's claims file was transferred to 
the Board in May 2009, and the Veteran received notice of 
that transfer.  As § 20.300 does not specify that the Board 
is not a VA office to be contemplated within its purview, the 
Veteran's filing of his Notice of Disagreement with the Board 
while his claims file was under its jurisdiction constitutes 
a filing with the appropriate VA office.   

As the Veteran's testimony (reduced to writing) was received 
within one year of the rating decision and filed with the VA 
office having jurisdiction of the applicable VA records at 
that time, the Board finds that the hearing transcript can 
properly be deemed a timely Notice of Disagreement to the 
rating decision issued in July 2008 as to the issue of 
service connection for tinnitus.  The Veteran's Notice of 
Disagreement as to the denial of service connection for 
tinnitus, therefore, remains pending as a Statement of the 
Case has not been issued.  Thus, it is proper to remand this 
claim.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  However, this issue will be 
returned to the Board after issuance of the Statement of the 
Case only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.



Accordingly, this claim is REMANDED for the following:

Provide the Veteran a Statement of the 
Case as to the issue of entitlement to 
service connection for tinnitus.  The 
Veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


